So FAN KH On FF WY NO

BO. OBIS ORS) IBS RR SE Re a ee ee ee a, i
Oo NDA BP WOW NY K& DOD OO WN DW BR WD VP KF OC]

Case 3:18-cv-02902-WHA Document 260-1 Filed 12/04/20 Page 1of3

BERNSTEIN LITOWITZ BERGER
& GROSSMANN LLP
JONATHAN D. USLANER (Bar No. 256898)
(jonathanu@blbglaw.com
2121 Avenue of the Stars, Suite 2575
Los Angeles, CA 90067
Tel: (310) 819-3472

SALVATORE J. GRAZIANO (pro hac vice)
(salvatore@blbglaw.com)

JEROEN VAN KWAWEGEN (pro hae vice)
(jeroen@blbglaw.com)

JEREMY ROBINSON (pro hac vice)
(jeremy@blbglaw.com)

REBECCA E. BOON (pro hac vice)
(rebecca.boon@blbglaw.com)

R. RYAN DYKHOUSE (pro hac vice)
(ryan.dykhouse@blbglaw.com)

1251 Avenue of the Americas

New York, NY 10020

Tel: (212) 554-1400

Fax: (212) 554-1444

Counsel for Plaintiff
SEB Investment Management AB

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA
SAN FRANCISCO DIVISION

 

SEB INVESTMENT MANAGEMENT AB,
individually and on behalf of all others
similarly situated,
Plaintiff,
Vv.

SYMANTEC CORPORATION and
GREGORY S. CLARK,

Defendants.

 

 

Case No. 3:18-cv-02902-WHA
ECF CASE

DECLARATION OF HANS EK IN
SUPPORT OF LEAD PLAINTIFF SEB
INVESTMENT MANAGEMENT AB’S
RESPONSE TO NOTICE OF
POTENTIAL CONFLICT OF
INTEREST

Dept.: Courtroom 12, 19th Floor
Judge: Hon. William H. Alsup

 

 

 

DECLARATION OF HANS EK IN SUPPORT OF PLAINTIFF’S RESPONSE TO
NOTICE OF POTENTIAL CONFLICT OF INTEREST

No. 3:18-cv-02902-WHA

 
So ON HN nA FP W YN &

NO NY WO NO NY wo NO WON BS ee ee ee a peo
Oo nN ND WA BP WO NY KK CO CO WN HD Un BR Ww NY KF CO

 

 

Case 3:18-cv-02902-WHA Document 260-1 Filed 12/04/20 Page 2 of 3

I, Hans Ek, declare as follows:

AG I am currently Senior Advisor for European Investors Relations at Bernstein
Litowitz Berger & Grossmann LLP (“BLBG” or “Lead Counsel”). I respectfully submit this
declaration in support of Plaintiff's Response to Notice of Potential Conflict of Interest (the
“Notice”) filed by Norfolk Pension Fund (“Norfolk”). I have personal knowledge of the
information set forth herein and, if called upon as a witness, could and would competently testify
thereto.

2: From January 2009 until December 1, 2019, I served as the Deputy Chief Executive
Officer (“Deputy CEO”) of SEB Investment Management AB (“SEB” or “Lead Plaintiff’). Prior
to that, I worked at SEB and its parent company, SEB AB, for over 25 years. During my tenure
as Deputy CEO at SEB, one of my responsibilities was oversight and management of SEB’s
litigation responsibilities, including this Action.

3. In autumn 2019, I announced internally at SEB that I would be stepping down as
SEB’s Deputy CEO and, following a transition period in which | gradually handed off my work
responsibilities, I left the Deputy CEO role on December 1, 2019. Between when I announced my
departure and December 1, 2019, I continued at SEB and assisted in an orderly transfer of my
responsibilities for oversight and management of SEB’s litigation, including this Action, to SEB’s
Head of Legal, Caroline Rifall. Since December 1, 2019, I have had no responsibility for oversight
or management of SEB’s litigation and no day-to-day work responsibilities at SEB. From
December 1, 2019 through approximately May 2020, I continued to serve on nomination
committees of Swedish-listed companies where I was personally elected or appointed to represent
SEB until those companies’ respective annual general meetings.

4, On August 23, 2018, following robust lead plaintiff proceedings, the Court
appointed SEB to lead this Action. ECF No. 75. Then, at the Court’s direction, SEB undertook a
rigorous and impartial due diligence process for the selection of lead counsel — and selected BLBG,

which was appointed by the Court to serve as lead counsel on October 4, 2018. ECF No. 88.

 

DECLARATION OF HANS EK IN SUPPORT OF PLAINTIFF’S RESPONSE TO
NOTICE OF POTENTIAL CONFLICT OF INTEREST

 

No. 3:18-cv-02902-WHA \

 
0 mH ND nA FP WY NY

NON NHN NH ND NH NHN HN WN ND RRB HB HB HB Bee ee |
CoN DW BP WN KF CO HO FN HON FF WW NY KS OS

 

 

Case 3:18-cv-02902-WHA Document 260-1 Filed 12/04/20 Page 3 of 3

5. In 2018, during the process of SEB being appointed as Lead Plaintiff and the
selection of BLBG as Lead Counsel in this Action, I had no intention of leaving SEB and did not
have any discussions whatsoever about BLBG hiring me in the future. Further, during my entire
tenure as SEB’s Deputy CEO with oversight responsibility for this Action, I did not have any
discussions whatsoever about BLBG hiring me in the future. In fact, at no time was that topic
even discussed as a possibility until after I had left the Deputy CEO position and no longer had
any responsibilities for overseeing this Action or any litigation for SEB.

6. Further, to avoid any doubt, I do not now and have never had any personal interest
in this Action or any other SEB litigation. No personal benefit was ever promised to me relating
to or concerning SEB’s involvement in this Action — and I have not received, and will not receive,
any personal benefit from this Action or SEB’s involvement in it.

Ts On September 10, 2020, I signed an agreement with BLBG to join the firm as a
Senior Advisor for European Investors Relations. At BLBG, I advise clients on corporate
governance and embedding shareholder litigation in responsible investment strategies and assist
with client development and other matters relating to BLBG’s European-based clients. I have no
work responsibilities that relate in any way to the prosecution or oversight of this Action. My
compensation at BLBG is not tied in any way to SEB, this Action, any recovery in any litigation,
or advising any particular client. In fact, I receive no incentive payments of any kind.

8. On September 11, 2020, I notified SEB that I would be joining BLBG as an advisor
for European investors relations. SEB approved of this appointment.

9. On October 1, 2020, I joined BLBG. BLBG publicly announced that I had joined
the firm on its website and by disseminating notice over social media. | also changed my LinkedIn
profile to announce my affiliation with BLBG. My position at BLBG remains publicly posted on
BLBG’s website and on my LinkedIn profile.

Dated: December 3, 2020

   

By:
Hans Ek

 

DECLARATION OF HANS EK IN SUPPORT OF PLAINTIFF’S RESPONSE TO
NOTICE OF POTENTIAL CONFLICT OF INTEREST
No. 3:18-cv-02902-WHA 2

 
